EXHIBIT 10.7
 
Purchase Agreement
 
between
 
Emerging Media Holding Inc., a Nevada Corporation  (“EMDH”)
 
and
 
shareholder trust represented by STIPULA FINANCIAL INC., a  BVI Company
 
Dated: August 3, 2010
 
 
PURCHASE AGREEMENT
 
 
THIS EXCHANGE AGREEMENT (hereinafter referred to as this "Agreement")
is entered into as of August 3, 2010 by and between Emerging Media Holdings
Inc.., a Nevada Corporation  (hereinafter referred to as “EMDH”) and Shareholder
trust represented by  STIPULA FINANCIAL INC., a  BVI Company (hereinafter
referred to as "Purchaser”), (collectively the two companies are hereinafter
referred to as the “Parties”) upon the following premises:
 
Premises
 
WHEREAS,
PURCHASER, is a corporation organized under the laws of British Virgin Islands;
 
 
WHEREAS,
EMDH is a open joint stock company organized under the laws of Nevada;
 
 
WHEREAS,
management of the constituent corporations have determined that it is in the
best interest of the parties that PURCHASER acquire :   80% shares of SC GENESIS
INTERNATIONAL SA
Calea 13  Septembrie nr 192 – Bucharest, Romania   , the Genesis Subsidiary with
all its assets and liabilities respectfully in exchange for  8.413.400   shares
of Emerging Media Holdings Inc..
 
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived here from, it is hereby agreed as follows:
 



 
 

--------------------------------------------------------------------------------

 


Agreement
 
ARTICLE I
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF EMDH
 
 
As an inducement to, and to obtain the reliance of PURCHASER except as set forth
on the EMDH Schedules (as hereinafter defined),EMDH represents and warrants as
follows:
 
Section 1.01
Organization. EMDH  is a corporation duly organized, validly existing, and in
good standing under the laws of Delaware and has the corporate power and is duly
authorized, qualified, franchised, and licensed under all applicable laws,
regulations, ordinances, and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
corporation in the states or countries in which the character and location of
the assets owned by  it or the nature of the business transacted by it requires
qualification, except where failure to be so qualified would not have a material
adverse effect on its business.  Included in the EMDH Schedules are complete and
correct copies of the articles of incorporation, and the bylaws of EMDH as in
effect on the date hereof.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of EMDH’s articles of incorporation or bylaws. EMDH has
taken all actions required by law, its articles of incorporation, or otherwise
to authorize the execution and delivery of this Agreement. EMDH has full power,
authority, and legal right and has taken all action required by law, its
articles of incorporation, and otherwise to consummate the transactions herein
contemplated.
 
 
Section 1.02
Capitalization.  The authorized capitalization of EMDH consists of 18,553,000
shares of which 17,553,000 are common stock and 1,000,000 shares of preferred
stock that are currently issued and outstanding.  All issued and outstanding
shares are legally issued, fully paid, and non-assessable and not issued in
violation of the preemptive or other rights of any person.
 
 
 
Section 1.03
Absence of Certain Changes or Events.  Except as set forth in this Agreement or
the EMDH Schedules, since March 31, 2010 there has been no material change in
the business and assets of EMDH and to the best knowledge of EMDH, EMDH has not
become subject to any law or regulation which materially and adversely affects,
or in the future may adversely affect the business, operations, properties,
assets, or condition of EMDH.
 
 
 
Section 1.04
Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of EMDH after reasonable
investigation, threatened by or against EMDH or affecting EMDH or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
EMDH does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances that, after reasonable investigation, would result in the
discovery of EMDH default.
 
Section 1.05
Contracts.
(a) Except as included or described in the EMDH Schedules, there are no
"material" contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which EMDH is a party or by which it or any
of its assets, products, technology, or properties are bound other than those
incurred in the ordinary course of business (as used in this Agreement, a
"material" contract, agreement, franchise, license agreement, debt instrument or
commitment is one which (i) will remain in effect for more than six (6) months
after the date of this Agreement or (ii) involves aggregate obligations of at
least twenty-five thousand dollars ($25,000));
 
(b) All contracts, agreements, franchises, license agreements, and other
commitments to which EMDH is a party or by which its properties are bound and
which are material to the operations of EMDH taken as a whole are valid and
enforceable by EMDH in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
 
(c) Except as set forth in the EMDH Schedules, EMDH is not a party to or bound
by, and the properties of EMDH are not subject to any contract, agreement, other
commitment or instrument; any charter or other corporate restriction; or any
judgment, order, writ, injunction, decree, or award which materially and
adversely affects, the business operations, properties, assets, or condition of
EMDH.
 



 
 

--------------------------------------------------------------------------------

 


Section 1.06
Material Contract Defaults. EMDH is not in default in any material respect under
the terms of any outstanding contract, agreement, lease, or other commitment
which is material to the business, operations, properties, assets or condition
of EMDH and there is no event of default in any material respect under any EMDH
contract, agreement, lease, or other commitment in respect of which EMDH has not
taken adequate steps to prevent EMDH default from occurring.
 
Section 1.07
No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute an event of default under,
or terminate, accelerate or modify the terms of any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which EMDH is a party or to which any of its properties or operations are
subject.
 
Section 1.08
Governmental Authorizations.  Except as set forth in the EMDH Schedules, EMDH
has all licenses, franchises, permits, and other governmental authorizations
that are legally required to enable it to conduct its business in all material
respects as conducted on the date hereof.  Except for compliance with federal
and state securities and corporation laws, as hereinafter provided, no
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by EMDH of this Agreement and the consummation by
EMDH of the transactions contemplated hereby.
 
Section 1.09
Compliance With Laws and Regulations.  Except as set forth in the EMDH
Schedules, to the best of its knowledge EMDH has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
EMDH, or except to the extent that noncompliance would not result in the
occurrence of any material liability for EMDH.
 
Section 1.10
Approval of Agreement.  The board of directors of EMDH has authorized the
execution and delivery of this Agreement by EMDH and has approved this Agreement
and the transactions contemplated hereby, and will recommend to the EMDH
Shareholders that the SALE of ASSETS be accepted by them.
Section 1.11
Material Transactions or Affiliations.  Set forth in the EMDH Schedules is a
description of every contract, agreement, or arrangement between EMDH and any
predecessor and any person who was at the time of EMDH contract, agreement, or
arrangement an officer, director, or person owning of record, or known by EMDH
to own beneficially, 5% or more of the issued and outstanding common stock of
EMDH and which is to be performed in whole or in part after the date hereof or
which was entered into not more than three years prior to the date
hereof.  Except as disclosed in the EMDH Schedules or otherwise disclosed
herein, no officer, director, or 5% shareholder of EMDH has, or has had since
inception of EMDH, any known interest, direct or indirect, in any transaction
with EMDH which was material to the business of EMDH.  There are no commitments
by EMDH, whether written or oral, to lend any funds, or to borrow any money
from, or enter into any other transaction with, any EMDH affiliated person.
 
Valid Obligation.  This Agreement and all agreements and other documents
executed by EMDH in connection herewith constitute the valid and binding
obligation of EMDH, enforceable in accordance with its or their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought by
EMDH .
 



 
 

--------------------------------------------------------------------------------

 


ARTICLE II
 
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF PURCHASER
 
 
As an inducement to, and to obtain the reliance of EMDH and the EMDH
Shareholders, except as set forth in the PURCHASER Schedules (as hereinafter
defined), PURCHASER represents and warrants as follows:
 
Section 2.01
Organization.  PURCHASER is shareholder trust represented by a BVI
Company              .
 
 
Section 2.02
Securities Filings; Financial Statements.
 
(a) PURCHASER has no liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.
 
(b) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of PURCHASER or (ii) any damage,
destruction or loss to PURCHASER(whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets or
condition of PURCHASER;
 
Section 2.09
Litigation and Proceedings.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge PURCHASER after reasonable
investigation, threatened by or against PURCHASER or affecting  PURCHASER
or  its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind except as disclosed in PURCHASER Schedules.  PURCHASER Limited has no
knowledge of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance that after reasonable
investigation would result in the discovery of EMDH default.
 
Section 2.10
No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which EMDH is a party or to
which any of its assets or operations are subject.
 
Section 2.11
Compliance With Laws and Regulations.  To the best of its knowledge, PURCHASER
has complied with all applicable statutes and regulations of any federal, state,
or other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, properties, assets or condition of EMDH or except to the extent that
noncompliance would not result in the occurrence of any material
liability.  This compliance includes, but is not limited to, the filing of all
reports to date with federal and state securities authorities.
 
Section 2.12
Material Transactions or Affiliations.  Except as disclosed herein and in the
PURCHASER Schedules, there exists no contract, agreement or arrangement between
PURCHASER and any predecessor and any person who was at the time of EMDH
contract, agreement or arrangement an officer, director, or person owning of
record or known by PURCHASER to own beneficially, 5% or more of the issued and
outstanding common stock of PURCHASER and which is to be performed in whole or
in part after the date hereof or was entered into not more than three years
prior to the date hereof.  Neither any officer, director, nor 5% shareholder of
PURCHASER has, or has had since inception of PURCHASER, any known interest,
direct or indirect, in any EMDH transaction with PURCHASER which was material to
the business of PURCHASER.  PURCHASER has no commitment, whether written or
oral, to lend any funds to, borrow any money from, or enter into any other
transaction with, any EMDH affiliated person.
 



 
 

--------------------------------------------------------------------------------

 


Section 2.16
Approval of Agreement.  The  PURCHASER have authorized the execution and
delivery of this Agreement and has approved this Agreement and the transactions
contemplated hereby.
 
Section 2.18
Valid Obligation.  This Agreement and all agreements and other documents
executed by PURCHASER in connection herewith constitute the valid and binding
obligation of PURCHASER, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought by
EMDH.
 
 
 
ARTICLE IV
 
SPECIAL COVENANTS
 
Section 4.01
Indemnification.
(a)           EMDH hereby agrees to indemnify PURCHASER and each of the
officers, agents and directors of PURCHASER as of the date of execution of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever), to which it or they may become subject
arising out of or based on any inaccuracy appearing in or misrepresentations
made under Article I of this Agreement.  The indemnification provided for in
this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement.
(b)PURCHASER and its officers and directors hereby agrees to indemnify EMDH and
each of the officers, agents, and directors of EMDH as of the date of execution
of this Agreement against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentation made under Article II of this Agreement.  The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement.
 
 
 
ARTICLE V
 
CONDITIONS PRECEDENT TO OBLIGATIONS OFEMDH
 
The obligations of EMDH and the EMDH Shareholders under this Agreement are
subject to the satisfaction, at or before the Closing, of the following
conditions:
 
Section 6.01
Accuracy of Representations and Performance of Covenants.  The representations
and warranties made by EMDH in this Agreement were true when made and shall be
true as of the Closing (except for changes therein permitted by this Agreement)
with the same force and effect as if EMDH representations and warranties were
made at and as of the Closing.  Additionally, EMDH shall have performed and
complied with all covenants and conditions required by this Agreement to be
performed or complied shall have approved the Exchange and the related
transactions described herein.. PURCHASER shall have been furnished with
certificates, signed by duly authorized executive officers of EMDH and dated the
Closing , to the foregoing effect.
 
Section 6.02
Officer's Certificate.  PURCHASER shall have been furnished with certificates
dated the Closing Date and signed by duly authorized executive officers of EMDH,
to the effect that no litigation, proceeding, investigation or inquiry is
pending, or to the best knowledge of EMDH threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement  or, to the extent not disclosed in the EMDH Schedules, by or
against EMDH, which might result in any material adverse change in any of the
assets, properties or operations of EMDH.
 



 
 

--------------------------------------------------------------------------------

 


Section 6.03
No Governmental Prohibition.  No order, statute, rule, regulation, executive
order, injunction, stay, decree, judgment or restraining order shall have been
enacted, entered, promulgated or enforced by any court or governmental or
regulatory authority or instrumentality which prohibits the consummation of the
transactions contemplated hereby.
 
Section 6.04
Consents.  All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of
each party after the Closing on the basis as presently operated shall have been
obtained.
 
Section 6.05
Other Items EMDH shall have received further opinions, documents, certificates,
or instruments relating to the transactions contemplated hereby as PURCHASER may
reasonably request.
 
 
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.01
Brokers.   The Parties agree that there were no finders or brokers involved in
bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement.  The Parties each agree to
indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder's fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and EMDH third person, whether express or implied
from the actions of the indemnifying party.
Section 7.02
Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to the matters of state law, with the laws of the State of NEVADA
without giving effect to principles of conflicts of law there under.  Each of
the parties (a) irrevocably consents and agrees that any legal or equitable
action or proceedings arising under or in connection with this Agreement shall
be brought by EMDH exclusively in the federal courts of the United States.
Section 7.03
Notices.  Any notice or other communications required or permitted hereunder
shall  be in writing and shall be sufficiently given if personally delivered to
it or sent by telecopy, overnight courier or registered mail or certified mail,
postage prepaid, addressed as follows:
If to PURCHASER                                STIPULA FINANCIAL INC., a  BVI
Company:
 c/o Ratikonstrasse 13,P.O.Box 125,Fl-9490 Vaduz, Principality of Liechtenstein
 
If to Emerging media HoldingsInc.:
 
     1809 E. BROADWAY ST., SUITE 175, OVIEDA,
FLORIDA  32765 USA                                                                                                                              
                                                               
 
 
With copies to:
or EMDH other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any EMDH notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.
 



 
 

--------------------------------------------------------------------------------

 


Section 7.04
Attorney's Fees.  In the event that either party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing party shall be reimbursed by the losing party for
all costs, including reasonable attorney's fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.
Section 7.05
Confidentiality.  Each party hereto agrees with the other that, unless and until
the transactions contemplated by this Agreement have been consummated, it and
its representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of EMDH other party, and shall not use EMDH data or
information or disclose the same to others, except (i) to the extent EMDH data
or information is published, is a matter of public knowledge, or is required by
law to be published; or (ii) to the extent that EMDH data or information must be
used or disclosed in order to consummate the transactions contemplated by this
Agreement.  In the event of the termination of this Agreement, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.
 
Section 7.06
Public Announcements and Filings.  Unless required by applicable law or
regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties.  Copies of any EMDH filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.
Section 7.07
Schedules; Knowledge.  Each party is presumed to have full knowledge of all
information set forth in the other party's schedules delivered pursuant to this
Agreement.
Section 7.08
Third Party Beneficiaries.  This contract is strictly between PURCHASER and
EMDH, and, except as specifically provided, no director, officer, stockholder,
employee, agent, independent contractor or any other person or entity shall be
deemed to be a third party beneficiary of this Agreement.
Section 7.09
Expenses.  Whether or not the Exchange is consummated, each Party hereto will
bear their own respective expenses, including legal, accounting and professional
fees, incurred in connection with the Exchange or any of the other transactions
contemplated hereby.
Section 7.10
Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter thereof and supersedes all prior
agreements, understandings and negotiations, written or oral, with respect to
EMDH subject matter.
 
Section 7.11
Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the Closing  and the consummation of the
transactions herein contemplated for a period of two years.
 
Section 7.12    Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
Section 7.13
Amendment or Waiver.  At any time prior to the Closing, this Agreement may by
amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.
 
Section 7.14
Best Efforts.  Subject to the terms and conditions herein provided, each party
shall use its best efforts to perform or fulfill all conditions and obligations
to be performed or fulfilled by it under this Agreement so that the transactions
contemplated hereby shall be consummated as soon as practicable.
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
ATTEST: Emerging Media Holdings Inc.
 
BY: /s/ Iurie Bordian                                     
 
 
ATTEST:  STIPULA FINANCIAL INC.
 
BY: /s/ Iacob Senseutchi                             
 
 
 

 

--------------------------------------------------------------------------------

 
